Citation Nr: 1437268	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  13-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Center, Minnesota


THE ISSUE

Entitlement to an effective date prior to September 28, 2012 for the grant of service connection for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1945 to July 1946.  The Veteran died in June 1995 and the appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, in pertinent part, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from September 28, 2012.  The appellant disagreed with the effective date of the grant of service connection for the cause of the Veteran's death and this appeal ensued. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  The documents in the Virtual VA file have been reviewed in conjunction with the claim on appeal.  

It appears from the July 2013 notice of disagreement and the March 2014 VA Form 646 that the representative is raising a claim for revision of a prior rating decision on the basis of clear and unmistakable error.  The RO has not adjudicated such a claim; therefore, the Board has no jurisdiction over it.  It is hereby referred to the RO for appropriate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claims file shows that the appellant filed for burial benefits in November 1995. 
 2. The appellant's January 2006 initial claim for Dependency and Indemnity Compensation (DIC), on which the appellant specifically indicated that she was not seeking service connection for the cause of death, was denied in a February 2006 unappealed rating decision. 

3. The appellant filed another claim in April 2012 for DIC.  This claim also specifically stated that the appellant was not seeking service connection for the cause of the Veteran's death. 

4.  In September 2012, an additional application was submitted, specifically arguing that service connection for the cause of the Veteran's death was warranted.  This application for benefits was granted.

5. There is no evidence of record, prior to September 28, 2012 that could reasonably be construed as a claim, formal or informal, of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2012 for the grant of service connection for DIC benefits based on the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.152, 3.155, 3.303, 3.304, 3.307, 3.309, 3.312, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

With regard to the claim for an earlier effective date for the grant of service connection for the cause of the Veteran's death, this is a downstream issue flowing from the initial grant of the underlying claim.  Here, the appellant is challenging the effective date assigned for the grant of service connection for the cause of the Veteran's death following entitlement to it.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence to the extent possible, and the appellant has declined to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim with regard to the proper effective date for the grant of service connection for the cause of the Veteran's death.

Analysis

The appellant seeks an effective date prior to September 28, 2012 for the grant of service connection for the cause of the Veteran's death. 

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  

Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary. See 38 U.S.C.A. § 5101(a) .  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. 
§ 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id.   at 200. 

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013). 

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304 (2013).

The undisputed facts in this case show that the Veteran served on active duty from March 1945 to July 1946.  The Veteran died in June 1995 at the age of 68 and his death certificate indicates that the primary cause of death listed was mesothelioma of the right lung.

Service connection for the cause of the Veteran's death has been established, effective from September 28, 2012, the date on which the claim was received at the Regional Office.  The appellant has put forth several arguments as to why an earlier effective date is warranted.

In the July 2013 notice of disagreement, the appellant's representative argued that based on references in medical records, a claim for service connection based on asbestos exposure was raised, and VA should have adjudicated it as such at the time.  Specifically, the representative argued that a March 1992 record referenced the Veteran being on a ship during service, an October 1994 record noted a pleural effusion, and a February 1995 record referenced mesothelioma.  Based on these records, the representative argues that an informal claim was raised.  Alternatively, the representative argued that the appellant's November 1995 claim for burial benefits should have been construed as a claim for service connection for the cause of the Veteran's death, because a death certificate including mesothelioma was included in the application.  Lastly, the representative argued that even though the January 2006 claim specifically indicated that the appellant was not seeking service connection for the cause of death, the application also noted that there was a pending class action law suit surrounding the cause of death, and specifically indicated that it was a civil suit against Johns Mansville, a manufacturer of asbestos products. Therefore, the representative argued, the claim should have been considered as one for service connection and triggered development.

Following the grant of service connection, in July 2013 the appellant's representative further argued that she was entitled to service connection going back to the first appearance of mesothelioma in the Veteran's treatment records, and to a grant of service connection under the more liberal laws prior to the ruling in Dyment v. West, 13 Vet. App. 141 (1999).

The appellant has attempted to seek various benefits since 1995.  The claims file shows that the appellant filed for burial benefits in November 1995, which were granted in December 1995. 

The appellant filed a claim in January 2006 on a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC).  On it, the appellant specifically noted that she was not claiming service connection for the cause of the Veteran's death.  The aforementioned notation about the civil class action suit was included.  The claim was denied in a February 2006.  The administrative denial stated that VA could not grant the appellant's claim for payment of death benefits, because the evidence did not establish that the Veteran's death was due to a service-connected disability, and the appellant exceeded  the maximum allowable income for a widow with no dependents.  The appellant did not appeal this decision, and it became final.

The appellant filed another VA Form 21-534 in April 2012 for DIC.  This claim also specifically stated that the appellant was not seeking service connection for the cause of the Veteran's death.  This claim was denied in April 2012 due to income limitations. 

In September 2012, the appellant filed another claim for DIC benefits, at this time claiming service connection for the cause of the Veteran's death, which was granted.  While this September 28, 2012 claim is not itself in the claims folder, the August 2013 SOC notes that there is a Form 119 Report of Contact, in which the appellant states she would like to apply for service-connected cause of death.  

In October 2013, the appellant submitted additional evidence with this most recent claim including copies of the Veteran's personnel records, and a copy of the history of the 31st Naval Construction Battalion.  The RO conceded that the Veteran was likely involved in work related to asbestos, and thus was exposed to asbestos, leading to mesothelioma of the lung, therefore granting service connection for cause of death.  The appellant then appealed this decision for an earlier effective date.

To the extent that the appellant argues that the mere presence of mesothelioma in the medical records should be considered as a claim for service connection, such references would not constitute a claim for this condition.  In this regard, a claim is defined as any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA.  See 38 C.F.R. § 3.155 (2013) (emphasis added); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran or the appellant to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Similarly, the mere presence of the Veteran's occupational records in "government control" at a government agency does not constitute a claim, inferred or otherwise.  Therefore, even though the Veteran's representative argues that, prior to the ruling in Dyment v. West, the Veteran would have been granted service-connection for mesothelioma due to asbestos exposure on a presumptive basis, this argument is moot, as no formal or informal claim was filed, and there was no intent to file a claim for service-connected death or mesothelioma due to asbestos expsosure, demonstrated.  

Regarding the burial benefits claim and the appellant's contention that her claim should go back to the burial application since she submitted a death certificate, the Board disagrees.  Because there was no indication in the November 1995 application for burial benefits that DIC benefits were being sought, it is not an informal claim for DIC benefits.  See 38 C.F.R. §§ 3.1(p), 3.152(a), 3.155(a); see also Shields v. Brown, 8 Vet. App. 346 (1995) (holding that an application for burial benefits will not be construed as an informal claim for DIC benefits).  

Regarding the January 2006 claim, the appellant specifically declined to bring a service connection claim at that time, by checking the box indicating as much.  Furthermore, the mere mention of a civil law suit against a private company that manufactured asbestos products does not evidence an intent to apply for service-connected benefits from VA.  In fact, when read in conjunction with the indication that service-connected benefits were not being sought, the logical inference is that the appellant did not believe that the asbestos exposure that caused her husband's death, and for which she was receiving funds from a private company, was in any way related to the Veteran's service at that time.  The Board does not find that a claim was raised for service connection at that time.  Even if the February 2006 administrative denial was read as making a determination on service connection in its one conclusory statement, the appellant did not appeal that determination within one year; therefore, that determination became final.

As for the April 2012 application for pension benefits, it cannot be considered a claim for service-connected cause of death.  While a claim for pension may be construed as a claim for benefits, in this case such an inference cannot be made, as the appellant specifically checked the box on the form that stated she was not applying for service connected cause of death.  See 38 C.F.R. §§ 3.1(p), 3,151(a); 3.152(a), 3.155(a) (2013).

As such, the proper effective date for the grant of service connection for the cause of the Veteran's death is the date of the most recent claim for service connection, which in this case is September 28, 2012.  Prior to that date, all previously denied claims had become final; and, moreover, the cause of the Veteran's death was not linked by competent medical evidence to a service until the appellant submitted evidence during the most recent decision.  A direct causal connection between the Veteran's mesothelioma and in-service asbestos exposure was not factually ascertainable prior to September 28, 2012, the first time the appellant made the argument that they were connected.  

For all the foregoing reasons, the preponderance of the evidence is against the claim for an effective date prior to September 28, 2012, for the grant of service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.


ORDER

An effective date prior to September 28, 2012 for the grant of service connection for (DIC) benefits based on service connection for the cause of the Veteran's death is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


